


110 HR 6089 IH: Pediatric Research Consortia

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6089
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Ms. DeGette (for
			 herself, Mr. King of New York,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Emanuel,
			 Mrs. Emerson,
			 Mr. Gene Green of Texas,
			 Mr. Jackson of Illinois,
			 Mr. Kirk, Mr. Tim Murphy of Pennsylvania,
			 Ms. Pryce of Ohio, and
			 Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title IV of the Public Health Service Act to
		  provide for the establishment of pediatric research consortia.
	
	
		1.Short titleThis Act may be cited as the
			 Pediatric Research Consortia
			 Establishment Act.
		2.National pediatric
			 research consortiaSubpart 7
			 of part C of title IV of the Public Health Service Act (42 U.S.C. 285g et seq.)
			 is amended by adding at the end the following:
			
				452H.National
				pediatric research consortia
					(a)In
				generalThe Director of the
				National Institutes of Health, acting through the Director of the National
				Institute of Child Health and Human Development and in collaboration with all
				other Institutes of the National Institutes of Health that support pediatric
				research, shall award grants, contracts, or cooperative agreements to public or
				nonprofit private entities to pay all or part of the cost of planning,
				establishing, and providing basic operating support for up to 20 national
				pediatric research consortia.
					(b)ResearchEach
				consortium establish under subsection (a) shall supplement, but not replace,
				the establishment of a comprehensive pediatric research portfolio. Such
				consortium shall conduct basic, clinical, behavioral, social, and translational
				research, as well as training and demonstration of advanced diagnostic and
				treatment methods relating to pediatrics.
					(c)Coordination of
				consortia reportsThe Director of NIH shall—
						(1)as appropriate,
				provide for the coordination of information among consortia under subsection
				(a) and ensure regular communication between such consortia; and
						(2)require the
				periodic preparation of reports on the activities of the consortia and the
				submission of the reports to the Director.
						(d)Organization of
				consortiumEach consortium established under subsection (a) shall
				be formed from a collaboration of cooperating institutions with a lead
				institution, meeting such requirements as may be prescribed by the Director of
				NIH, including participation in a network of such consortium.
					(e)LimitationPayments
				under subsection (a) shall not exceed $2,500,000 per year for each consortium
				in the first 5 year cycle.
					(f)Duration of
				supportSupport for a consortium established under subsection (a)
				may be provided under this section for a period of 5 years and may be extended
				for additional periods of 5 years each, with enhanced funding opportunities
				based on a review of the operations by an appropriate scientific review group
				established by the
				Director.
					.
		
